Case: 1:20-cv-04699 Document #: 69 Filed: 09/11/20 Page 1 of 1 PagelD #:1567

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title: In Re: TikTok Inc. Consumer Case Number: 20-cv-4699
Privacy Litigation

An appearance is hereby filed by the undersigned as attorney for:
E.R., a Minor, through her Guardian, L.H.

Attorney name (type or print): Anthony M. Carter
Firm: Tostrud Law Group, P.C.
Street address: 1925 Century Park East, Suite 2100

City/State/Zip: Los Angeles, CA 90067

Bar ID Number: Virginia Bar No. 39736 Telephone Number: (310) 278-2600
(See item 3 in instructions)

Email Address: acarter@tostrudlaw.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you acting as lead counsel in this case? Yes |W] No
Are you acting as local counsel in this case? Yes |v] No
Are you a member of the court's trial bar? Yes |/| No
If this case reaches trial, will you act as the trial attorney? Yes |/| No
lf this is a criminal case, check your status. [ ] Retained Counsel

 

Appointed Counsel
If appointed counsel, are you

 

 

 

 

Federal Defender
CJA Panel Attorney

 

 

 

 

 

 

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on September 11, 2020

Attorney signature: | S/_Anthony M. Carter

 

(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
